Citation Nr: 1632780	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as chest pains, for the purposes of entitlement to retroactive benefits pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for ischemic heart disease, claimed as chest pains, for the purposes of entitlement to retroactive benefits pursuant to Nehmer, supra.  

The Board notes that the Veteran has entered timely notice of disagreements as to numerous issues decided in December 2014 and May 2016 rating decisions.  Although a statement of the case has not yet been issued on such matters, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over the issues until such time as an appeal to the Board is perfected.

In March 2016, the Veteran and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further development and adjudication is warranted before a final decision may be reached.  

The issue of retroactive benefits under Nehmer must be remanded to (a) obtain the Veteran's records from the Social Security Administration (SSA), and (b) to obtain a retrospective opinion regarding when the Veteran's ischemic heart disease first manifested.  

Common to both reasons for remand, it is important to understand that the Veteran has been awarded service connection for ischemic heart disease, characterized as coronary artery disease status post myocardial infarction, from July 18, 2009, the date he had his first heart attack.  The effective date for an award under Nehmer will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c).  With regard to the date the disability arose, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In fact, the effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Id.  With this in mind, a central question in dispute in this case concerns the date his ischemic heart disease first arose.  See 38 C.F.R. § 3.816(c)(2) (2015).  

On this basis, with regard to the SSA records, the Veteran explained at his Board hearing that he applied for SSA disability benefits approximately two years after his heart attack in July 2009.  Board Hr'g Tr. 27-28.  Once he applied, he was awarded SSA benefits from November 1, 2009, the date he retired from his job.  Board Hr'g Tr. 28-29.  Based on his testimony, it appears that the Veteran was awarded SSA disability benefits based primarily on his heart disease.  Thus, it would appear likely that the SSA records contain evidence pertinent to the date the Veteran's ischemic heart disease first arose.  In this regard, the Board is mindful of the Veteran's testimony that he had already submitted all the pertinent evidence regarding his heart disease.  Board Hr'g Tr. 26.  Nonetheless, the Board is also aware that the SSA generally conducts independent evaluations of a claimant's disability, and those records are not currently in his claims file.  As such, the Board finds that a remand is needed to obtain the SSA records. See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this regard, it appears that the AOJ has requested such records from SSA in August 2016; however, such have not yet been obtained. 

Furthermore, a retrospective opinion is needed to address the question of whether the Veteran's ischemic heart disease arose prior to his first heart attack in July 2009.  Such a question is a complex medical question outside the scope of the Board's competence to address, and the evidence currently of record does not directly address this question.  Accordingly, a retrospective opinion is needed.  See 38 C.F.R. § 3.15938 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration the records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that award.

2.  After completing all development set forth in paragraph 1 above, arrange for the relevant information in the Veteran's claims folder to be forwarded to a cardiologist for review.  

Accordingly, the examiner is asked to review the pertinent evidence.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's ischemic heart disease arose prior to the date of his first heart attack on July 18, 2009?  

(b)  If so, please identify, to the extent possible, the date on which the Veteran's ischemic heart disease likely first manifested.  If a date cannot be identified, please explain why.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


